Title: To George Washington from Joseph Chew, 11 September 1758
From: Chew, Joseph
To: Washington, George



Dear sir
New York Septr 11th 1758

I arrived here a few days agoe from New London and still find Cause of Complaint against you having had not a single Line from you for a Very long time. I make many Allowances for the Hurry you must be in and the Place where you are.
I have the Pleasure to inform you that Govr Delancey last night Recd An Express from Albany giving him an Accot of Colo. Broadstreets taking Fort Frontinack with all the Vessells on Lake Ontario two of which is Loaded with Furs & c. just arrived from Niagara—this is a Glorious stroak. Cuts of all Comunication with their western settlements & Forts & will I hope make the Conquest of Duquesne Easie of which I impatiently Expect to hear.
Inclosed is a news paper to which I must Refer you the Post being just Ready to set out, and my head something out of order having Sat up late last night and finished several Bottles to the health of Colo. Broadstreet and his army—our Worthy friend Mr Robinson his good Lady and Family are All well and speak of you with great Affection. believe me at all times to be with the greatest truth my Dear sir Your Affectionate

Jos. Chew


P.S. Please to give my Love to my Brother, who I hope behaves well.

